Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 19-21 are allowed.  
Claim(s) 5-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) is/are NOT directed to a process, machine, manufacture or composition of matter. The claimed “storage medium” is/are defined in Applicant’s specification (0149 in PG-PUB) where a computer program product merely recites an open-ended list of storage mediums but indicates that the storage medium "may include, but is not limited to" said list. Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses transitory signals, which does not fall within the definition of a process, machine, manufacture or composition of matter. Examiner suggests amending the claims to recite "A non-transitory storage medium" where appropriate.  See Official Gazette Notice 1351 OG 212 (February 23, 2010).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200367288 A1 to Dahlman; Erik et al.

Re: Claim(s) 1, 11, 13, 14, 15
Dahlman discloses a random access method, comprising: acquiring a random access resource pool or a random access type of a physical random access channel (PRACH) (0019 - To be able to send the RA preamble, the UE must acquire information about how the physical random-access channel (PRACH) is multiplexed in the UL band, by listening to system information block (SIB) messages transmitted from the eNB.  0148 - The time-frequency resource on which the random-access preamble is transmitted is known as the Physical Random-Access Channel (PRACH). The network broadcasts information to all UEs in which time-frequency resource random-access preamble transmission is allowed (that is, the PRACH resources, in system information block 2, SIB-2).  0131-0137 - the available random access preambles may be divided into two subsets, one for contention-based random access and one for contention-free random access, and the specific DL resources may be based on which of the subsets the received random access preamble is part of … the indicated resources may be one or more of: a Control Resource Set, CORESET, a Bandwidth Part, BWP, or a search space for the wireless device to monitor (i.e. for the RAR (sic)); 
receiving a random access response message according to the random access resource pool or the random access type (0143 - Depending on which one the UE choses, the gNB responds with the random access response (RAR) in a specific resource. The UE may then monitor the RAR in said specific resource.  The specific resources could be which BW-part or CORESET or associated search space the response will be transmitted in. One possible grouping of random access preambles is a set A for preambles used for contention based RA, and a set B for contention free (non-contention based) RA).
Dahlman further discloses a method corresponding to a network side (see as analyzed above and 0143), a terminal/electronic device (Fig. 9 comprising memory 13, processor 14 and communication interface 11), and a storage medium (Fig. 9 – 13) as required by claims 11, and 13-15.

Re: Claim(s) 2, 16
Dahlman discloses wherein acquiring the random access resource pool of the PRACH comprises one of the following: acquiring a resource pool of a contention-based random access (CBRA) via a radio resource control (RRC) message; acquiring a resource pool for a non-contention based random access (CFRA) via an RRC message; acquiring a resource pool used for a system message request via an RRC message; wherein the RRC message is a dedicated RRC message or a system message; wherein the resource pool comprises at least one of the following: time domain information, frequency domain information and code domain information used for sending a random access preamble (0131-0134 – resource subsets (i.e. pools) in accordance to random access type – contention-based and contention-free.  0013 - Time/freq. resource containing additional search spaces, can be configured using dedicated RRC signaling).

Re: Claim(s) 3, 17
Dahlman discloses wherein the random access type comprises one of: CBRA, CFRA, a random access of a system message request (0131-0134 – see analysis of the rejection of claim 2).

Re: Claim(s) 4, 18
Dahlman discloses wherein the method for receiving random access response message according to the random access resource pool or random access type comprises one of the following: determining a physical resource for receiving the random access response message according to the random access resource pool or the random sic)).

Re: Claim(s) 9
Dahlman discloses wherein after acquiring the random access resource pool or the random access type of the PRACH, the method further comprises: calculating a currently used RA-RNTI; monitoring a control resource set (CORESET) by using the RA-RNTI (0187 - For initial access, either long sequence based preamble or short sequence based preamble is configured in a RACH configuration. A configuration by higher layers for a PRACH transmission includes: A PRACH configuration parameter, a serving cell index, a preamble index, a PRACH format, a corresponding RA-RNTI and a PRACH resource. A PRACH format is selected from the preamble sequence set for the corresponding preamble sequence length using the preamble index.  0197 - A UE attempts to detect a PDCCH with the indicated RA-RNTI during a window controlled by higher layers … The UE detects the PDCCH with the indicated RA-RNTI and a corresponding DL-SCH transport block within the window, and corresponding DL-SCH 

Re: Claim(s) 10
Dahlman discloses wherein monitoring the CORESET by using the RA-RNTI comprises one of: monitoring a dedicated CORESET corresponding to the random access type by using a random access radio network temporary identifier (RA-RNTI); monitoring a dedicated CORESET corresponding to the random access resource pool by using a random access radio network temporary identifier (RA-RNTI) (see analysis of the rejections of claims 1 and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415